DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 02-245354).
	With respect to claim 1, Shimizu et al. teaches a printing device comprising: 
a head holding part (3) configured to hold a thermal head (8) for printing on a printing medium (5);
 a first roller (9) configured to rotate in a first forward rotational direction while nipping the printing medium (7) with the thermal head (8) and thereby convey the printing medium (7) toward a downstream side in a conveying direction of the printing medium (Figures 1 and 2); 
a second roller (27) arranged on the downstream side with respect to the first roller (9), the second roller (27) being configured to rotate in a second forward rotational direction and thereby convey the printing medium toward the downstream side;

a second driving part (72) configured to rotate the second roller in the second forward rotational direction; and 
a transmission part (74) provided to the second driving part (72), the transmission part (74) being configured to transmit a rotational driving force of the first roller (9 and Page 4, Lines 157-164), which rotates in the first forward rotational direction, to the second roller (27 and Page 4, Lines 157-164, Page 7, Lines 276-279), 
wherein the transmission part (74) includes a torque limiter provided to the second driving part, the torque limiter being configured to restrict transmission of the rotational driving force to the second roller (Page 4, Lines 157-164, Page 7, Lines 276-279).  
With respect to claim 3, Shimizu et al. teaches an attachment part (Page 1, Lines 77-Page 2, Line 80) to which a cassette (5) is attached, the cassette (5) including the printing medium (7), a sticking medium (6) and a sticking roller (55) for sticking the printing medium (7) and the sticking medium to each other (Page 8, Lines 305-307), 
wherein the second roller (27): 
faces the sticking roller (55) of the cassette (5) attached to the attachment part (Page 1, Lines 77-Page 2, Line 80) and sticks the printing medium (7) and the sticking medium (6) to each other by nipping the printing medium (7) and the sticking medium (6) in association with the sticking roller (55, Figures 1 and 2); and 
conveys the stuck printing medium and sticking medium by a rotational movement (Figures 1 and 2).

With respect to claim 6, Shimizu et al. teaches a printing device comprising: 
a thermal head (8) configured to print on a printing medium (5);
 a first roller (9) arranged to nip the printing medium (7) with the thermal head (8); 
 a first driving part (62) configured to transmit a first rotational driving force to the first roller (9), the first roller (9) rotating in a first forward rotational direction in response to the first rotational driving force, the first roller (9) conveying the printing medium (7) toward a downstream side in a conveying direction as the first roller (9) rotates in the first forward rotational direction (Figures 1 and 2);
a second roller (27) arranged on the downstream side with respect to the first roller (9);
a second driving part (72) configured to transmit a second rotational driving force to the second roller (27), the second roller (27) rotating in a second forward rotational direction in response to the second rotational driving force, the second roller (27) conveying the printing medium (7) toward a downstream side in a conveying direction as the second roller (27) rotates in the second forward rotational direction (Figures 1 and 2); and 
a transmission part (74) provided to the second driving part (72), the transmission part (74) being configured to transmit a rotational driving force of the first roller (9 and Page 4, Lines 157-164), which rotates in the first forward rotational direction, to the second roller (27 and Page 4, Lines 157-164, Page 7, Lines 276-279), 
.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 02-245354).
With respect to claim 2, Shimizu et al. teaches the claimed invention including a motor (10) however does not explicitly disclose the first driving part is arranged between the motor and the first roller, the first driving part transmitting a rotational driving force of the motor to the first roller and thereby rotating the first roller in the first forward rotational direction, wherein the second driving part is arranged between the first roller 
However, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and In re Kuhle, 526, 188 USPQ 7 (CCPA 1975).
It would have been obvious to arrange the first and second driving means between the motor and the first roller since such a modification would result in preventing slack of the printing medium.
With respect to a conveying speed of the second roller to convey the printing medium is faster than a conveying speed of the first roller to convey the printing medium, the limitation appears to be merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114 (11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." Therefore, since Shimizu et al. teaches all of the structure as recited, Shimizu et al. is capable of being used in the manner recited and meets the claim language.
With respect to claim 5, Shimizu et al. teaches a torque limiter allows the second roller to be driven to rotate in a second reverse rotational direction opposite to the second forward rotational direction when the first roller rotates in a first reverse rotational direction opposite to the first forward rotational direction (note: the limitation appears to be merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114 (11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." Therefore, since Shimizu et al. teaches all of the structure as recited, Shimizu et al. is capable of being used in the manner recited and meets the claim language.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Publication 2018/0250972) in view of Shimizu et al. (JP 02-245354).
	With respect to claim 1, Sato et al. teaches a printing device comprising:

a first roller (25) configured to rotate in a first forward rotational direction while nipping the printing medium with the thermal head and thereby convey the printing medium toward a downstream side in a conveying direction of the printing medium (Paragraphs 0061, 0066, 0208, 0237);
 a second roller (28) arranged on the downstream side with respect to the first roller, the second roller being configured to rotate in a second forward rotational direction and thereby convey the printing medium toward the downstream side (Figure 2, Paragraph 0066); 
a first driving part (66) configured to rotate the first roller in the first forward rotational direction (Paragraph 0064); and
a second driving part (23) configured to rotate the second roller in the second forward rotational direction (Paragraphs 0064, 0066).
However, Sato et al. does not explicitly disclose a transmission part provided to the second driving part, the transmission part being configured to transmit a rotational driving force of the first roller, which rotates in the first forward rotational direction, to the second roller and wherein the transmission part includes a torque limiter provided to the second driving part, the torque limiter being configured to restrict transmission of the rotational driving force to the second roller.  
Shimizu et al. teaches a transmission part (74) provided to the second driving part (72), the transmission part (74) being configured to transmit a rotational driving force of the first roller (9 and Page 4, Lines 157-164), which rotates in the first forward 
wherein the transmission part (74) includes a torque limiter provided to the second driving part, the torque limiter being configured to restrict transmission of the rotational driving force to the second roller (Page 4, Lines 157-164, Page 7, Lines 276-279).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second driving part taught by Sato et al. to provide a torque limiter as taught by Shimizu et al. for the purpose of slightly reducing the speed and restricting the transmission force while maintaining overall sheet conveyance. 
With respect to claim 2 the Sato et al. teaches the claimed invention including a motor (66) however does not explicitly disclose the first driving part is arranged between the motor and the first roller, the first driving part transmitting a rotational driving force of the motor to the first roller and thereby rotating the first roller in the first forward rotational direction, wherein the second driving part is arranged between the first roller and the second roller, the second driving part transmitting a rotational driving force of the first roller, which is rotated in the first forward rotational direction by the first driving part, to the second roller and thereby rotating the second roller in the second forward rotational direction.
However, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and In re Kuhle, 526, 188 USPQ 7 (CCPA 1975).

With respect to a conveying speed of the second roller to convey the printing medium is faster than a conveying speed of the first roller to convey the printing medium, the limitation appears to be merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114 (11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." Therefore, since Sato et al. teaches all of the structure as recited, Sato et al. is capable of being used in the manner recited and meets the claim language.
With respect to claim 3, Sato et al. teaches an attachment part (1) to which a cassette (100) is attached, the cassette (100) including the printing medium (To), a sticking medium (127 with To) and a sticking roller (101) for sticking the printing medium and the sticking medium to each other (Paragraphs 0066), 
wherein the second roller (28): 

conveys the stuck printing medium and sticking medium by a rotational movement (Paragraph 0066).
With respect to claim 4, Shimizu et al. teaches an urging part (44) configured to urge one of the head holding part (3) and the first roller (9) toward an other of the head holding part (8) and the first roller (9, Page 4, Lines 125-127).  
With respect to claim 5, Shimizu et al. teaches a torque limiter allows the second roller to be driven to rotate in a second reverse rotational direction opposite to the second forward rotational direction when the first roller rotates in a first reverse rotational direction opposite to the first forward rotational direction (note: the limitation appears to be merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114 (11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." Therefore, since Sato et al. 
With respect to claim 6, Sato et al. teaches a printing device comprising:
a thermal head (22) configured to print on a printing medium (Figure 2); 
a first roller (25) arranged to nip the printing medium with the thermal head (22, Figure 2); 
a first driving part (66) configured to transmit a first rotational driving force to the first roller (25), the first roller (25) rotating in a first forward rotational direction in response to the first rotational drive force, the first roller (25) conveying the print medium (To) toward a downstream side in a conveying direction as the first roller (25) rotates in the first forward rotational direction (Paragraph 0064)
a second roller (28) arranged on the downstream side relative to the first roller (25);
a second driving part (23) configured to transmit a second rotational driving force to the second roller (25), the second roller (25) rotating in a second forward rotational direction in response to the second rotational driving force, the second roller (25) conveying the printing medium (To) toward the downstream side as the second roller (25) rotates in the second forward rotational direction (Paragraphs 0064, 0066).
However, Sato et al. does not explicitly disclose a transmission part provided to the second driving part, the transmission part being configured to transmit a rotational driving force of the first roller, which rotates in the first forward rotational direction, to the second roller and wherein the transmission part includes a torque limiter provided to the 
Shimizu et al. teaches a transmission part (74) provided to the second driving part (72), the transmission part (74) being configured to transmit a rotational driving force of the first roller (9 and Page 4, Lines 157-164), which rotates in the first forward rotational direction, to the second roller (27 and Page 4, Lines 157-164, Page 7, Lines 276-279), 
wherein the transmission part (74) includes a torque limiter provided to the second driving part, the torque limiter being configured to restrict transmission of the rotational driving force to the second roller (Page 4, Lines 157-164, Page 7, Lines 276-279).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second driving part taught by Sato et al. to provide a torque limiter as taught by Shimizu et al. for the purpose of slightly reducing the speed and restricting the transmission force while maintaining overall sheet conveyance. 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853